Citation Nr: 1203365	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-24 160	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey
 
 
THE ISSUE
 
Entitlement to service connection for post operative residuals of an anterior cervical corpectomy and cervical diskectomy to include as due to a service-connected low back disorder. 
 
REPRESENTATION
 
Appellant represented by: New Jersey Department of Military and Veterans' Affairs
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
 INTRODUCTION
 
The Veteran served on active military duty from December 1983 to June 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Newark, New Jersey.
 
The United States Court of Appeals for Veterans Claims has held that, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008).  In his September 2008 notice of disagreement, the Veteran stated his belief that his neck disorder was related to his service connected low-back disorder.  Accordingly, the analysis below will consider this theory of entitlement to service connection.   
 
In September 2010, the issue was remanded by the Board for additional development, the issue is now ready for adjudication.
 
 
FINDING OF FACT
 
The preponderance of the evidence is against finding that the Veteran's cervical spine disorder is related to active military service, events therein or a service-connected disorder; and compensably disabling cervical arthritis was not shown within one year following discharge from active service.  
 
 
CONCLUSION OF LAW
 
A cervical spine disorder was not incurred in or aggravated by service; cervical arthritis may not be presumed to have been so incurred, nor is a cervical spine disorder proximately due to a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in a January 2008 correspondence of the information and evidence needed to substantiate and complete a claim generally, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In September 2011 the Veteran was provided with the necessary information regarding secondary service-connection claims under 38 C.F.R. § 3.310.  
 
In September 2010, the Board remanded the case to the VA RO (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand provide the Veteran with VCAA notification regarding secondary service connection.  In September 2010, the AMC provided such notice, requested any and all additional information which might support a secondary service connection claim and provided a release of information form to the Veteran in order to obtain such information as requested in the Board remand.  The Veteran is not shown to have provided the AMC with a completed release form.  In this regard, corresponding to VA's duty to assist is a duty on the appellant's part to cooperate with VA in developing a claim.  38 C.F.R. § 3.655 (2011); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Hence, the undersigned finds that the actions previously sought by the Board through its prior development request have been completed as directed as is within the RO's power.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The October 2011 supplemental statement of the case continued the previous denial.  
 
The Board acknowledges that the Veteran has not been afforded a VA examination to determine the nature and etiology of his cervical spine disorder.  Notably, however, the Veteran is shown to have failed to report to a number of spine examinations.  Pursuant to 38 C.F.R. § 3.655 the Board will adjudicate the claim based on the evidence of record.
 
Further, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.
 
Governing Law and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 
 
For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease was manifested to a degree of 10 percent within a year following discharge from active duty.  38 C.F.R. § 3.307, 3.309. 
 
Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (b).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Factual Background and Analysis
 
The Veteran's September 1983 enlistment examination demonstrated a normal spine.  Service treatment records include an isolated report of pain in the upper neck and back dated in October 1999.  A March 2001 report of medical history noted that the Veteran did not report recurrent back pain.  The Veteran's March 2005 report of medical examination for separation noted a normal spine.
 
Included in the claims file is a July 2008 MRI study from Dr. S.B. which found disc herniations at the C4-C5 and C5-C6 levels with a high degree of central spine stenosis and mild stenosis at the C4-C5 level.  Disc herniation was also noted at the C6-C7 level.  An August 2008 treatment note from private physician Dr. A.E. reported that the Veteran had cervical spondylosis and cervical disc herniation at C5-6 and C6-7 leading to severe radioculopathy and pain.  A September 2008 note reported severe cervical stenosis and congenital stenosis at the C4-5 and C5-6 vertebra.  A September 2008 MRI from Union Imaging Associates noted disc protrusion at the C2-C3 vertebrae, a disc bulge at the C3-C4 vertebra, central spinal stenosis and disc bulges at the C5-C6 and C6-C7 vertebra.
 
The Veteran described constant neck pain in his March 2007 claim of entitlement to service connection, in his September 2008 notice of disagreement, he asserted that the pain in his neck was a residual effect of his back condition.
 
In a February 2009 statement in support of his claim, the Veteran reported that he spent six months on active duty in a combat arms unit and was deployed on numerous occasions.  He stated that due to constant neck pain, he was scheduled for surgery later that month.  

Private treatment records from Dr. A.E. demonstrate that the Veteran underwent a corpectomy of the C5 vertebra, and a partial corpectomy of the C4 vertebra with an anterior cervical diskectomy and fusion and instrumentation at the C4-C6 vertebrae in February 2009.  
 
The Board finds that the preponderance of the evidence weighs against granting service connection.  
 
As noted above, in order to establish service connection, there must be a current disorder which is shown to be related to an in-service injury or disorder.  In this case, the evidence demonstrates a single incident of neck pain in October 1999, and that he presently has a cervical spine disorder.  Thus, the issue turns on whether a competent link is demonstrated either between the Veteran's lumbar spine disorder and cervical spine disorder, or between his cervical spine disorder and service.
 
Initially, the Board has considered whether presumptive service connection for cervical arthritis is in order, however, the first findings of cervical arthritis date no earlier than 2008, three years after the Veteran's discharge.  Accordingly, the record does not show compensably disabling cervical arthritis within one year following his separation from active duty.  Hence, presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 is not in order.
 
The Veteran has suggested that his cervical disorder is secondary to his service-connected lumbar spine disorder.  In evaluating the weight given to evidence, to include the Veteran's lay statements there is generally a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
 
The Veteran contends that his neck pain began in service or, alternatively, that his cervical disorder is secondary to his service-connected lumbar spine disorder.  In certain instances, lay evidence has been found to be competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Id.; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 
 
In this case, the appellant is competent to state that he has had a history of neck pain.  The Veteran, however, is not competent to state that his current cervical spine disorder is related to his military service or to his lumbar spine disorder. Simply put, offering such an opinion requires specialized medical training which the appellant is not shown to possess. 
 
The Veteran is not shown to be competent to relate his neck disorder to his service-connected lumbar spine disorder.  Significantly, the claims file contains no competent medical opinion relating the two.  Thus, entitlement to service connection for a cervical spine disorder on a secondary basis has not been established.
 
Regarding entitlement to service connection on a direct basis, as noted above, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In this case, the evidence of record demonstrates a single inservice complaint of neck pain.  The Veteran's service treatment records and examination reports are wholly silent as to a neck disorder following the October 1999 treatment.  At separation from service in 2005, there was no evidence of a neck disorder.  Accordingly, a chronicity of any in-service neck pain is not shown.  
 
Indeed, a continuity of cervical spine symptoms is not demonstrated since service separation.  While the Veteran described a history of constant neck pain in his claim of entitlement to service connection for his cervical disorder, it is important to note that the Veteran made his claim in March 2007, nearly two years after his discharge and over a year after he claimed entitlement to service connection for low back pain.  Further, the Veteran is shown to have first received treatment for neck pain in 2008.  Finally, as noted above, the Veteran is competent to describe symptoms such as constant pain and does so in this case, he has not asserted, however that he experienced such pain since his October 1999 treatment for neck pain and has not claimed neck pain since his discharge.  Indeed, the clinical evidence goes against finding any demonstration of continuous neck symptoms which might otherwise relate the Veteran's October 1999 complaints to his present cervical spine disorder.  
 
As the evidence preponderates against finding compensably disabling arthritis within a year of separation from active duty, against finding a competent medical link between the Veteran's service-connected lumbar spine disorder and any cervical spine disorder, against finding a chronic cervical disorder since service, and against finding a continuity of inservice symptoms since the isolated 1999 complaint the claim of entitlement to service connection for post operative residuals of an anterior cervical corpectomy and cervical diskectomy to include as due to a service-connected low back disorder, is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER
 
Entitlement to service connection for post operative residuals of an anterior cervical corpectomy and cervical diskectomy is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


